Exhibit 5.1 LAW OFFICE OF LEO J. MORIARTY 12534 Valley View St., #231 Garden Grove, CA 92845 Telephone: (714) 305-5783 Facsimile: (714) 316-1306 E-Mail: LJMLegal@aol.com January 28, 2011 IMOBOLIS, INC. 8950 West Olympic Blvd., Suite 350 Beverly Hills, CA 90211 RE: Imobolis, Inc./Form S-1 Registration Statement Legal Opinion Letter Gentlemen: You have requested that we furnish you our legal opinion with respect to the legality of the followingdescribed securities of Imobolis, Inc. (the “Company”) covered by a Form S-1 A RegistrationStatement (the “Registration Statement”) filed with the Securities and Exchange Commission whichrelates to the resale of 8,000,000 shares of common stock, $0.001 par value (the “Shares”) of theCompany. In connection with this opinion, we have examined the corporate records of the Company, includingthe Company’s Articles of Incorporation, the By Laws, the Registration Statement, and such otherdocuments and records as we deemed relevant in order to render this opinion. In such examination,we have assumed the genuineness of all signatures, the authenticity of all documents submitted tous as certified copies or photocopies and the authenticity of the originals of such documents. Based upon the foregoing and in reliance thereof, it is our opinion that the outstanding Sharesdescribed in the Registration Statement, are legally issued, fully paid and non-assessable. Thisopinion is expressly limited in scope to the Shares enumerated herein which are to be expresslycovered by the referenced Registration Statement. We express no opinion as to the laws of any state of jurisdiction other than the laws governingcorporations of the State of Nevada (including applicable provisions of the Nevada Constitution andreported judicial decisions interpreting such Law and such Constitution) and the federal laws of theUnited States of America. We hereby consent to the filing of this opinion with the Securities and Exchange Commission as anexhibit to the Registration Statement and further consent to statements made therein regarding ourfirm and use of our name under the heading “Legal Matters” in the Prospectus constituting a part ofsuch Registration Statement. Sincerely, /s/ Leo J. Moriarty Law Office of Leo J. Moriarty
